UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-07292 North American Government Bond Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th Floor New York, New York 10103 (Address of principal executive offices)(Zip code) R. Alan Medaugh, President ISI, Inc. 666 Fifth Avenue, 11th Floor New York, New York 10103 (Name and Address of Agent for Service) Registrant’s telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31 Date of reporting period:October 31, 2013 Item 1. Reports to Stockholders. Annual Report October 31, 2013 Total Return U.S. Treasury Fund, Inc. Managed Municipal Fund, Inc. North American Government Bond Fund, Inc. ISI Strategy Fund, Inc. ISI Funds Annual Report – Table of Contents Investment Advisor’s Message 1 Management Discussion & Analysis 3 Performance Comparisons 9 Shareholder Expense Examples 17 Portfolio Profiles 20 Schedule of Investments 21 Statements of Assets and Liabilities 37 Statements of Operations 41 Statements of Changes in Net Assets 43 Financial Highlights 49 Notes to Financial Statements 56 Report of Independent Registered Public Accounting Firm 67 Fund Directors and Officers 68 Notice to Shareholders 71 Investment Advisory Agreements and Investment Sub-Advisory Agreement Approvals 72 Privacy Policy 79 Investment Advisor’s Message 10/31/2013 Dear Shareholder: I am pleased to present the Annual Report to Shareholders for the ISI Funds. This report covers the 12-month reporting period through October 31, 2013 and includes commentary from the Funds’ portfolio managers at International Strategy & Investment, Inc. (“ISI”) (see Management Discussion and Analysis that follows this letter for more details), a complete list of holdings and the financial statements. Stocks recorded a positive return for the quarter and last year and a small positive return for the last five years. For example, the Wilshire 5000 Total Market Index was up +5.11% for the quarter, +29.29% for the last year and averaged +16.14% for the past five years. U.S. Treasuries increased over the last quarter, last 3 years and the last 5 years. The Barclays Capital Treasury Index was -1.45% for the past year and averaged +4.16% for the past five years. Top quality municipal indices were also up for the last quarter, last 3 years and for the last five years. For example, the Barclays Capital Municipal GO Index was +1.52 for the past quarter and averaged +5.95% for the past five years. The following is a summary of fund performance during the reporting period. These performance figures assume the reinvestment of dividend and capital gain distributions, and exclude the impact of any sales charges. During the year ended October 31, 2013, Total Return U.S. Treasury Fund and North American Government Bond Fund continued their policy of paying dividends at a fixed rate, which resulted in dividends consisting of net investment income, short-term capital gains, long-term capital gains, and returns of capital. Total Return U.S. Treasury Fund’s investment objective is to achieve a high level of total return with relative stability of principal, and secondarily, high current income consistent with an investment in securities issued by the United States Treasury. For the reporting period, the Fund produced a one-year total return of -1.89% excluding sales charge and a five-year average annual total return of +4.36%. From its inception on August 10, 1988 through October 31, 2013, the Fund has posted a cumulative total return of +374.46%, which translates into an average annual total return of +6.37%. The Fund’s net assets totaled $62.17 million at the end of the reporting period. ISI Managed Municipal Fund’s investment objective is to provide a high level of total return with relative stability of principal and, secondarily, high current income exempt from federal income tax through investment in a portfolio consisting primarily of tax-free municipal obligations. For the reporting period, the Fund Class A produced a one-year total return of -2.90% and a five-year average annual total return of +4.24% excluding sales charge. From its inception on February 26, 1990 through October 31, 2013, the Fund has posted a cumulative total return of +212.59%, which translates into an average annual total return of +4.93%. From its inception on October 7, 2010 through October 31, 2013, the ISI Class I Shares have posted a cumulative total return of +6.16%, which translates to an average annual total return of +1.97%. The Fund’s net assets totaled $90.59 million at the end of the reporting period. 1 Investment Advisor’s Message (continued) ISI North American Government Bond Fund’s investment objective is to provide a high level of current income, consistent with prudent investment risk, by investing primarily in a portfolio consisting of fixed income securities issued or guaranteed by the governments of the United States, Canada and Mexico. For the reporting period, the ISI Class A Shares produced a one-year total return of -1.51% and a five year average annual total return of +4.68% excluding sales charge. From its inception on January 15, 1993, through October 31, 2013, the ISI Class A Shares have posted a cumulative total return of +199.69%, which translates into an average annual total return of +5.42%. For the reporting period, the ISI Class C Shares produced a one-year total return of -2.23% and a five year average annual total return of +4.02%. From its inception on May 16, 2003, through October 31, 2013, the ISI Class C Shares have posted a cumulative total return of +41.27%, which translates into an average annual total return of +3.36%. From its inception on September 16, 2010 through October 31, 2013, the ISI Class I Shares have posted a cumulative total return of +7.42%, which translates to an average annual total return of +2.32%. The Fund’s net assets totaled $101.21 million at the end of the reporting period. ISI Strategy Fund has an investment objective of maximizing total return through a combination of long-term growth of capital and current income by actively allocating the Fund’s assets between common stocks of U.S. issuers and U.S. Treasury securities. For the reporting period, the Fund produced a one-year total return of +21.72% and a five-year average annual total return of +13.51% excluding sales charge. From its inception on September 16, 1997, through October 31, 2013, the Fund has posted a cumulative total return of +151.08%, which translates into an average annual total return of +5.87%. The Fund’s net assets totaled $85.99 million at the end of the reporting period. We would like to welcome new investors to the ISI Funds and thank those who have been with us for some time. We appreciate your confidence. Sincerely, R. Alan Medaugh President November 14, 2013 2 Management Discussion & Analysis (Unaudited) The Total Return U.S. Treasury Fund This fiscal year, the Treasury benchmark 10-year bond yield rose by 90 basis points (0.9%). The increase in yields began in early May and peaked in late August closing the year at 2.55%. Political issues were more important than economic issues this year. Growth and inflation have both been subdued but Congressional partisan deadlock brought the country close to both a budget and debt impasse. The situation brought about a short-term fix which means a replay is possible in February and March of next year. The Fund’s active maturity management anticipated the political issues; the portfolio’s duration was reduced from 4.6 years to 4.1 years during the year. At the end of the fiscal year, the Fund had 77.3% of its maturities in the 5-10 year range resulting in a duration less than the whole Treasury bond market (4.1 years for the Fund versus 4.9 years for the Treasury market). 3 Management Discussion & Analysis (Unaudited) (continued) The Managed Municipal Fund Municipal yields rose on balance during the year especially in the period from May to early September, much as occurred in the Treasury market. The benchmark is AAA 10-year Municipal General Obligation bonds. Rates moved a bit lower from September to October but still rose by 80 basis points (0.8%) during the fiscal year. 4 Management Discussion & Analysis (Unaudited) (continued) To cushion the effects of rising rates, the Fund holds 45.2% of its assets in 0-5 year issues and has held a similar percentage for the fiscal year. The Fund retains a position in longer-term bonds because, unlike the relationship over most of the last 20 years, AAA Municipals now yield more than Treasuries. Please see the table below. Comparison of AAA Municipal Yields as a Percentage of U.S. Treasury Yields (10/31/2012 and 10/31/2013) % of Treasury Yield* Maturity 10/31/2012 10/31/2013 5 Year 10 year 15 year 20 year * Source Bloomberg 5 Management Discussion & Analysis (Unaudited) (continued) The North American Government Bond Fund The year saw increasing yields in all three of the Fund’s markets. In the U.S., 10-year rates rose +90 basis points (0.9%), 10-year Canadian Treasury yields rose +64 basis points and 10-year Mexican Treasury yields rose +57 basis points. To blunt the adverse effects of higher rates, the Fund has generally held a duration less than each of the Treasury markets over the fiscal year. Please see the table below. Duration History (in years) (10/31/2012 - 10/31/2013) U.S. Canada Mexico Period Fund Index* Fund Index* Fund Index* 10/31/2012 1/31/2013 4/30/2013 7/31/2013 10/31/2013 6 Management Discussion & Analysis (Unaudited) (continued) The Strategy Fund The stock market rallied strongly during the fiscal year. The Fund benefitted from its equity position. Earnings performance and attractive yields were, for the second year, the basic forces behind the stock market rally. U.S. Treasury yields rose during the year (10-year benchmark Treasury was up +90 basis points (0.9%). The Fund’s performance for the fiscal year was up +21.72% excluding sales charge. Stocks lead the way with the Wilshire 5000 up + 29.29%. The U.S. Treasury position had negative returns. For example, the Barclays Capital Treasury Index was down -1.45% for the fiscal year. The political uncertainties in the U.S., Europe and China gave the stock market a “Wall of Worry” to climb, which for the most part it did during the fiscal year. The Treasury market reacted negatively to the political risks. Please see charts below showing the price action of the Wilshire 5000 and the increase in 10-year Treasury yields during the fiscal year. 7 Management Discussion & Analysis (Unaudited) (continued) 8 Total Return U.S. Treasury Fund, Inc. – Performance Comparison1 (Unaudited) 9 Total Return U.S. Treasury Fund, Inc. – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2013 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 Total Return US Treasury Fund -4.82% 3.09% 20.05% 46.14% 360.19% -4.82% 1.82% 3.72% 3.87% 6.24% Barclays Capital Treasury Index3 -1.45% 7.54% 22.59% 54.72% 412.97% -1.45% 2.45% 4.16% 4.46% 6.71% Barclays Capital Intermediate Treasury Index3 -0.31% 5.58% 18.38% 46.57% 343.15% -0.31% 1.83% 3.43% 3.90% 6.09% Barclays Capital Long-Term Treasury Index3 -9.28% 16.70% 43.51% 89.28% 699.44% -9.28% 5.28% 7.49% 6.59% 8.60% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. Distributions of the Fund’s capital gains and any non-US Treasury income may be subject to state and local taxes. Management is not aware of any single index that is truly representative of the Fund since its active maturity management policy allows the manager to adjust the weighted average maturity throughout each US Treasury sector. Currently, the Fund’s weighted average maturity is approximately 4.45 years. 2 The Fund’s inception date is August 10, 1988. Benchmark returns are for the periods beginning August 31, 1988. 3 The Barclays Capital Treasury Index is an unmanaged index reflecting the performance of all public Treasury obligations and does not focus on one particular segment of the Treasury market. The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the intermediate-term Treasury sector. The Barclays Capital Long-Term Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the long-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. Expense Ratio Information as of: October 31, 2013 Gross Expense Ratio 0.89% 10 Managed Municipal Fund, Inc. – Performance Comparison1 (Unaudited) 11 Managed Municipal Fund, Inc. – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2013 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception Managed Municipal Fund – ISI Class A Shares2 -5.85% 3.14% 19.35% 32.89% 203.19% -5.85% 1.04% 3.60% 2.88% 4.80% Managed Municipal Fund – ISI Class I Shares3 -2.75% 7.08% ─ ─ 6.16% -2.75% 2.30% ─ ─ 1.97% Barclays Capital General Obligation Index4 -1.56% 10.72% 33.52% 55.99% 292.60% -1.56% 3.45% 5.95% 4.55% 5.94% Barclays Capital Prerefunded Municipal Bond Index4 0.45% 5.30% 17.98% 37.90% 213.72% 0.45% 1.74% 3.36% 3.27% 4.95% Consumer Price Index5 1.00% 6.83% 7.87% 26.82% 51.96% 1.00% 2.23% 1.53% 2.40% 1.78% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the sales charge, if applicable. ISI Class A Shares have a maximum 3.00% sales charge. Distributions of the Fund’s income and capital gains may be subject to state and local taxes. 2 The ISI Class A Shares inception date is February 26, 1990. Benchmark returns are for the periods beginning February 28, 1990. 3 The ISI Class I Shares inception date is October 7, 2010. Benchmark returns are for the period beginning October 31, 2010. Cumulative and annualized returns for the Barclays Capital General Obligation Index from October 31, 2010 through October 31, 2013 were 10.72% and 3.45%, respectively. Cumulative and annualized returns for the Barclays Capital Prerefunded Municipal Bond Index from October 31, 2010 through October 31, 2013 were 5.30% and 1.74%, respectively. 4 The Barclays Capital General Obligation Index is an unmanaged index reflecting general municipal bond market performance. The Barclays Capital Prerefunded Municipal Bond Index, an unmanaged index, is a subcomponent of the general Barclays Capital Municipal Bond Index, and contains only bonds from that index that have been prerefunded or escrowed to maturity. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 5 The Consumer Price Index is a widely used measure of inflation. Expense Ratio Information as of: October 31, 2013 Gross Expense Ratio – Class A 1.04% Gross Expense Ratio – Class I 0.79% 12 North American Government Bond Fund, Inc. – Performance Comparison1 (Unaudited) 13 North American Government Bond Fund, Inc. – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2013 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception North American Government Bond Fund - ISI Class A Shares2 -4.52% 1.41% 21.96% 49.96% 190.68% -4.52% 0.47% 4.05% 4.14% 5.27% North American Government Bond Fund - ISI Class C Shares3 -3.19% 2.69% 21.80% 45.07% 41.27% -3.19% 0.89% 4.02% 3.79% 3.36% North American Government Bond Fund - ISI Class I Shares4 -1.46% 5.58% ─ ─ 7.42% -1.46% 1.82% ─ ─ 2.32% Barclays Capital Intermediate Treasury Index5 -0.31% 5.58% 18.38% 46.57% 182.53% -0.31% 1.83% 3.43% 3.90% 5.13% Barclays Capital Emerging Americas Index: Mexico Section / Citigroup US Broad Investment-Grade Bond Index Mexico Sector / Barclays Capital Global Aggregate Index: Mexico Section6 4.20% 15.94% 69.78% 84.40% 597.10% 4.20% 5.05% 11.17% 6.31% 9.80% Consumer Price Index7 1.00% 6.83% 7.87% 26.82% 70.70% 1.00% 2.23% 1.53% 2.40% 2.61% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes sales charges, if applicable. ISI Class A shares have a maximum 3.00% sales charge. ISI Class C Shares have a maximum 1.00% contingent deferred sales charge in the first year, which is eliminated thereafter. 2 ISI Class A Shares inception date is January 15, 1993. Benchmark returns are for the periods beginning January 31, 1993. 3 ISI Class C Shares inception date is May 16, 2003. Cumulative and annualized returns for the Barclays Capital Intermediate Treasury Index from May 31, 2003 through October 31, 2013 were 44.88% and 3.62%, respectively. 4 ISI Class I Shares inception date is September 16, 2010. Benchmark returns are for the periods beginning September 30, 2010. Cumulative and annualized returns for the Barclays Capital Intermediate Treasury Index from September 30, 2010 through October 31, 2013 were 5.94% and 1.89%, respectively. 5 The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the intermediate-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 6 Reflects the performance of the Barclays Capital Emerging Americas Index: Mexico Section through October 31, 2004 and the Citigroup US Broad Investment-Grade Bond Index Mexico Sector from that date through October 31, 2006 and the Barclays Capital Global Aggregate Index: Mexico from October 31, 2006 through October 31, 2013. The Barclays Capital Emerging Americas Index: Mexico Section has been discontinued. Barclays Capital Emerging Americas Index: Mexico Section was an unmanaged sub-index of the Barclays Capital Emerging Americas Index reflecting the performance of selected Mexican debt instruments with maturities of one year or more. The Citigroup US Broad Investment-Grade Bond Index Mexico Sector is an unmanaged sub-index of the Citigroup US Broad Investment-Grade Bond Index reflecting the performance of selected Mexican debt instruments with maturities of one year or more. The Barclays Capital Global Aggregate Index: Mexico Section is an unmanaged sub-index of Barclays Capital Global Aggregate Index which provides broad-based measure of global investment-grade fixed income markets. The Mexico Section reflects the US dollar performance of selected Mexican government peso-denominated debt instruments with maturities of one year or more. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 7 The Consumer Price Index is a widely used measure of inflation. Expense Ratio Information as of: October 31, 2013 Gross Expense Ratio – Class A 1.25% Gross Expense Ratio – Class C 1.85% Gross Expense Ratio – Class I 0.85% 14 ISI Strategy Fund, Inc. – Performance Comparison1 (Unaudited) 15 ISI Strategy Fund, Inc. – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2013 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 ISI Strategy Fund 18.07% 39.65% 82.78% 92.97% 143.53% 18.07% 11.77% 12.82% 6.79% 5.67% DJ Wilshire 5000 (Full Cap) Index3 29.29% 58.98% 111.33% 120.05% 166.17% 29.29% 16.17% 16.14% 8.21% 6.27% Consumer Price Index4 1.00% 6.83% 7.87% 26.82% 40.04% 1.00% 2.23% 1.53% 2.40% 2.11% Lipper Flexible Portfolio Funds’ Average5 15.29% 31.21% 80.31% 95.01% 132.05% 15.29% 9.47% 12.51% 6.90% 5.37% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. 2 The Fund’s inception date is September 16, 1997. Benchmark returns are for the periods beginning September 30, 1997. 3 The DJ Wilshire 5000 (Full Cap) Index is an unmanaged index that represents the broadest measure of the US equity market. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 4 The Consumer Price Index is a widely used measure of inflation. 5 Lipper figures represent the average total returns by all mutual funds designated by Lipper as falling into the category indicated. The Lipper Flexible Portfolio Funds’ Average category includes funds that allocate their investments across various asset classes, including domestic common stocks, bonds and money market instruments with a focus on total return. Expense Ratio Information as of: October 31, 2013 Gross Expense Ratio 1.08% 16 Shareholder Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of cost: (1) transaction costs, including sales charges (loads); and (2) ongoing costs, including management fees, Rule 12b-1 distribution/shareholder service fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. A mutual fund’s ongoing costs are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The expenses in the tables below are based on an investment of $1,000 made at the beginning of the period (May 1, 2013) shown and held for the entire period (October 31, 2013). Actual Expenses – “Actual Return” in the following table provides information about actual account values and actual expenses. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the “Expenses Paid During Period” column to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – “Hypothetical Returns” in the following table provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the actual return of each Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, “Hypothetical Returns” in the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. If these transactional costs were included, your costs would have been higher. 17 Shareholder Expense Examples (Unaudited) (continued) Total Return U.S. Treasury Fund, Inc. Beginning Account Value May 1, 2013 Ending Account Value October 31, 2013 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.90% Based on Hypothetical 5% Return 0.90% Managed Municipal Fund, Inc. – Class A Beginning Account Value May 1, 2013 Ending Account Value October 31, 2013 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.09% Based on Hypothetical 5% Return 1.09% Managed Municipal Fund, Inc. – Class I Beginning Account Value May 1, 2013 Ending Account Value October 31, 2013 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.83% Based on Hypothetical 5% Return 0.83% North American Government Bond Fund, Inc. – Class A Beginning Account Value May 1, 2013 Ending Account Value October 31, 2013 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.31% Based on Hypothetical 5% Return 1.31% North American Government Bond Fund, Inc. – Class C Beginning Account Value May 1, 2013 Ending Account Value October 31, 2013 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.91% Based on Hypothetical 5% Return 1.91% Expenses are equal to each Fund’s annualized expense ratio for the period, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 18 Shareholder Expense Examples (Unaudited) (continued) North American Government Bond Fund, Inc. – Class I Beginning Account Value May 1, 2013 Ending Account Value October 31, 2013 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.10% Based on Hypothetical 5% Return 1.10% ISI Strategy Fund, Inc. Beginning Account Value May 1, 2013 Ending Account Value October 31, 2013 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.07% Based on Hypothetical 5% Return 1.07% Expenses are equal to each Fund’s annualized expense ratio for the period, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 19 Portfolio Profiles (Unaudited) Portfolio Profiles (as a % of Net Assets) October 31, 2013 Total Return U.S. Treasury Fund, Inc. U.S. Treasury Obligations % Other Assets and Liabilities % % Managed Municipal Fund, Inc. Aaa Municipal Obligations* % Aa Municipal Obligations* % NR Municipal Obligations* % U.S. Treasury Obligations % Other Assets and Liabilities % % * Ratings are based on Moody’s Investors Service, Inc. North American Government Bond Fund, Inc. Canadian Securities % Mexican Securities % U.S. Treasury Obligations % Other Assets and Liabilities % % ISI Strategy Fund, Inc. Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % U.S. Treasury Obligations % Other Assets and Liabilities )% % 20 Total Return U.S. Treasury Fund, Inc. Schedule of Investments October 31, 2013 Security Interest Rate Maturity Date Principal Amount Value U.S. TREASURY OBLIGATIONS - 99.55% U.S. Treasury Notes 0.250% 02/28/14 $ $ U.S. Treasury Notes 0.250% 03/31/14 U.S. Treasury Notes 3.750% 11/15/18 U.S. Treasury Notes 1.250% 01/31/19 U.S. Treasury Notes 2.625% 08/15/20 U.S. Treasury Bonds 8.125% 08/15/19 U.S. Treasury Bonds 8.750% 08/15/20 Total U.S. Treasury Obligations (Cost $59,337,524) $ Total Investments - 99.55% (Cost $59,337,524)* $ Other Assets in Excess of Liabilities - 0.45% Net Assets - 100.00% $ * Cost for Federal income tax purposes is $59,337,524 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. 21 Managed Municipal Fund, Inc. Schedule of Investments October 31, 2013 Security Interest Rate Maturity Date Ratings (Moody’s/ S&P)1 Principal Amount Value MUNICIPAL BONDS - 88.94% General Obligation - 44.73% Baltimore County, MD 4.000% 08/01/22 Aaa/AAA $ $ City of Austin, TX, Series A 3.000% 09/01/29 Aaa/AAA City of Columbus, OH, Series 1 4.000% 07/01/29 Aaa/AAA Delaware State, Series A 3.000% 08/01/26 Aaa/AAA Delaware State, Series B 3.000% 07/01/19 Aaa/AAA Georgia State, Series A 3.000% 07/01/29 Aaa/AAA Georgia State, Series B 4.250% 04/01/25 Aaa/AAA Maryland State, Series B 3.000% 03/15/26 Aaa/AAA Mecklenburg County, NC 3.500% 02/01/26 Aaa/AAA Montgomery County, MD, Public Improvements, Series A 3.000% 11/01/29 Aaa/AAA Oregon State, State Property, ODOT Building, Series K 5.000% 05/01/30 Aa1/AA+ Prince Georges County, MD, Public Improvements 4.125% 07/15/26 Aaa/AAA South Carolina State, Coastal Carolina University, Series A 4.000% 04/01/28 Aaa/AA+ Texas State, Water Financial Assistance, Series C-1 5.000% 08/01/39 Aaa/AAA Utah State, Series A 3.000% 07/01/18 Aaa/AAA Utah State, Series A 5.000% 07/01/23 Aaa/AAA Wake County, NC, Series A 3.000% 05/01/29 Aaa/AAA Washington State, Series F 4.500% 07/01/27 Aa1/AA+ Washington State, Motor Vehicle Fuel Tax, Series E 4.000% 02/01/36 Aa1/AA+ Washington, MD, Suburban Sanitation District, Public Improvements 2.000% 06/01/24 Aaa/AAA Washington, MD, Suburban Sanitation District, Public Improvements 3.000% 06/01/26 Aaa/AAA $ Prerefunded2 Issues - 34.04% Alexandria, VA, Capital Improvements, 06/15/14 @ 100 4.250% 06/15/21 Aaa/AAA $ $ Fairfax County, VA, Water Authority Water Revenue, 04/01/2017 @ 100 4.500% 04/01/27 NR/NR Georgia State, Series G, 10/01/16 @ 100 4.125% 10/01/23 Aaa/AA+ See Notes to Financial Statements. 22 Managed Municipal Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Interest Rate Maturity Date Ratings (Moody’s/ S&P)1 Principal Amount Value MUNICIPAL BONDS - 88.94% (continued) Prerefunded2 Issues - 34.04% (continued) Henrico County, VA, Public Improvements, 07/15/15 @ 100 4.250% 07/15/24 Aaa/AAA $ $ Kansas State, Development Finance Authority, Series DW-1, 04/01/17 @ 100 3.000% 04/01/20 Aaa/AAA Kansas State, Development Finance Authority, Series DW-1, 04/01/17 @ 100 3.125% 04/01/22 Aaa/AAA Maryland State, Capital Improvements, Series A, 02/15/15 @ 100 4.000% 02/15/20 Aaa/AAA Mecklenburg County, NC, Public Improvements, Series A, 02/01/14 @ 100 4.000% 02/01/20 Aaa/AAA Tennessee State, Series A, 05/01/17 @ 100 5.000% 05/01/26 Aaa/AA+ Tennessee State, Series A, 05/01/17 @ 100 5.000% 05/01/27 Aaa/AA+ Virginia State, Series B, 06/01/16 @ 100 4.250% 06/01/26 Aaa/AAA Washington, MD, Suburban Sanitation District, Water Supply, 06/01/16 @ 100 4.250% 06/01/26 Aaa/AAA $ Revenue Bonds - 10.17% Fairfax County, VA, Water Authority Water Revenue 4.500% 04/01/27 Aaa/AAA $ $ Gwinnett County, GA, Water & Sewerage Authority, Series A 4.000% 08/01/28 Aaa/AAA Virginia State, Housing Development Authority, Series A 2.500% 07/01/26 Aaa/AAA Virginia State, Resources Authority Clean Water Revenue 4.500% 10/01/28 Aaa/AAA $ Total Municipal Bonds (Cost $78,719,110) $ See Notes to Financial Statements. 23 Managed Municipal Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Interest Rate Maturity Date Principal Amount Value U.S. TREASURY OBLIGATIONS - 10.17% U.S. Treasury Notes 0.500% 11/15/13 $ $ U.S. Treasury Notes 0.250% 02/28/14 U.S. Treasury Notes 0.250% 03/31/14 Total U.S. Treasury Obligations (Cost $9,219,215) $ Total Investments - 99.11% (Cost $87,938,325)* $ Other Assets in Excess of Liabilities - 0.89% Net Assets - 100.00% $ 1 Moody's Municipal Bond Ratings: Aaa Judged to be of the best quality. Aa Judged to be of high quality by all standards. Issues are sometimes denoted with a 1, 2 or 3, which denote a high, medium or low ranking within the rating. NR Bond is not rated by this rating organization. S&P Municipal Bond Ratings: AAA Of the highest quality. AA The second strongest capacity of payment of debt services. Those issues determined to possess very strong safety characteristics are denoted with a plus (+) sign. NR Bond is not rated by this rating organization. 2 Prerefunded: Bonds which are prerefunded are collateralized by U.S. Treasury securities which are held in escrow and are used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. * Cost for Federal income tax purposes is $87,938,371 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. 24 North American Government Bond Fund, Inc. Schedule of Investments October 31, 2013 Security Interest Rate Maturity Date Principal Amount1 Value CANADIAN SECURITIES - 19.35% Canadian Government Bonds 0.750% 05/01/14 CAD5,000,000 $ Canadian Government Bonds 2.250% 08/01/14 Canadian Government Bonds 1.000% 05/01/15 Canadian Government Bonds 4.000% 06/01/17 Canadian Government Bonds 3.750% 06/01/19 Total Canadian Securities (Cost $20,074,246) $ MEXICAN SECURITIES - 14.13% Mexican Bono2 8.000% 12/19/13 MXN41,091,000 Mexican Bono2 8.000% 12/17/15 Mexican Bono2 7.250% 12/15/16 Total Mexican Securities (Cost $15,177,945) $ U.S. TREASURY OBLIGATIONS - 65.27% U.S. Treasury Notes 0.250% 02/28/14 $ $ U.S. Treasury Notes 0.250% 03/31/14 U.S. Treasury Notes 2.625% 08/15/20 U.S. Treasury Notes 2.000% 11/15/21 U.S. Treasury Bonds 8.750% 05/15/17 U.S. Treasury Bonds 8.875% 08/15/17 U.S. Treasury Bonds 8.125% 08/15/19 U.S. Treasury Bonds 8.500% 02/15/20 U.S. Treasury Bonds 8.750% 08/15/20 Total U.S. Treasury Obligations (Cost $63,059,357) $ Total Investments - 98.75% (Cost $98,311,548)* $ Other Assets in Excess of Liabilities - 1.25% Net Assets - 100.00% $ See Notes to Financial Statements. 25 North American Government Bond Fund, Inc. Schedule of Investments (continued) October 31, 2013 CAD Canadian Dollar MXN Mexican Peso 1 Principal Amount is shown in U.S. dollars unless otherwise noted. 2 Bonos are fixed rate, local currency-denominated coupon bonds issued by the Mexican government. * Cost for Federal income tax purposes is $98,311,639 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. 26 ISI Strategy Fund, Inc. Schedule of Investments October 31, 2013 Security Shares Value COMMON STOCKS - 82.12% Consumer Discretionary - 13.03% Auto Components - 0.81% Allison Transmission Holdings, Inc. $ American Axle & Manufacturing Holdings, Inc.* Federal-Mogul Corp.* Goodyear Tire & Rubber Co. (The) Lear Corp. Automobiles - 0.57% Ford Motor Co. General Motors Co.* Winnebago Industries, Inc.* Diversified Consumer Services - 0.21% H&R Block, Inc. Hillenbrand, Inc. Regis Corp. Service Corp. International Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 1.96% Brinker International, Inc. Darden Restaurants, Inc. Denny's Corp.* Dunkin' Brands Group, Inc. Hyatt Hotels Corp. - Class A* International Game Technology Jack in the Box, Inc.* Marriott International, Inc. - Class A McDonald's Corp. MGM Resorts International* Scientific Games Corp. - Class A* Wendy's Co. (The) Hotels, Restaurants & Leisure - 1.96% (continued) Wyndham Worldwide Corp. $ Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 0.81% Beazer Homes USA, Inc.* DR Horton, Inc. Harman International Industries, Inc. Hovnanian Enterprises, Inc. - Class A* Jarden Corp.* Libbey, Inc.* Newell Rubbermaid, Inc. Internet & Catalog Retail - 1.05% Amazon.com, Inc.* Liberty Interactive Corp. - Class A* Liberty Ventures - Series A* Orbitz Worldwide, Inc.* Leisure Equipment & Products - 0.24% Brunswick Corp. LeapFrog Enterprises, Inc.* Mattel, Inc. Smith & Wesson Holding Corp.* Media - 4.44% Cablevision Systems Corp. - New York Group - Class A Charter Communications, Inc. - Class A* Comcast Corp. - Class A DIRECTV* DISH Network Corp. - Class A DreamWorks Animation SKG, Inc. - Class A* See Notes to Financial Statements. 27 ISI Strategy Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Shares Value COMMON STOCKS - 82.12% (continued) Consumer Discretionary - 13.03% (continued) Media - 4.44% (continued) Interpublic Group of Cos., Inc. (The) $ John Wiley & Sons, Inc. - Class A Journal Communications, Inc. - Class A* Lamar Advertising Co. - Class A* Liberty Global PLC - Class A* News Corp. - Class A* Nexstar Broadcasting Group, Inc. - Class A Omnicom Group, Inc. Scholastic Corp. Thomson Reuters Corp. Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc. - Class B Walt Disney Co. (The) World Wrestling Entertainment, Inc. - Class A Multi-Line Retail - 0.82% Big Lots, Inc.* Dillard's, Inc. - Class A Dollar General Corp.* Kohl's Corp. Nordstrom, Inc. Target Corp. Specialty Retail - 1.68% AutoNation, Inc.* AutoZone, Inc.* Best Buy Co., Inc. Chico's FAS, Inc. Conn's, Inc.* Specialty Retail - 1.68% (continued) Express, Inc.* $ GameStop Corp. - Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. Sally Beauty Holdings, Inc.* Staples, Inc. Systemax, Inc. TJX Cos., Inc. Wet Seal, Inc. (The) - Class A* Zale Corp.* Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 0.44% Carter's, Inc. NIKE, Inc. - Class B Unifi, Inc.* Wolverine World Wide, Inc. Consumer Staples - 8.11% Beverages - 1.62% Coca-Cola Bottling Co. Consolidated Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Food & Staples Retailing - 1.85% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Rite Aid Corp.* Safeway, Inc. Sysco Corp. Wal-Mart Stores, Inc. See Notes to Financial Statements. 28 ISI Strategy Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Shares Value COMMON STOCKS - 82.12% (continued) Consumer Staples - 8.11% (continued) Food Products - 2.07% Boulder Brands, Inc.* $ Campbell Soup Co. Chiquita Brands International, Inc.* ConAgra Foods, Inc. Darling International, Inc.* Dean Foods Co.* Dole Food Co., Inc.* General Mills, Inc. Hershey Co. (The) Kellogg Co. Kraft Foods Group, Inc. McCormick & Co., Inc. - Non-Voting Shares Mondelez International, Inc. - Class A Pilgrim's Pride Corp.* Pinnacle Foods, Inc. TreeHouse Foods, Inc.* WhiteWave Foods Co. - Class A* Household Products - 1.13% Colgate-Palmolive Co. Harbinger Group, Inc.* Kimberly-Clark Corp. Procter & Gamble Co. (The) Personal Products - 0.33% Avon Products, Inc. Revlon, Inc. - Class A* Tobacco - 1.11% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Tobacco - 1.11% (continued) Vector Group Ltd. $ Energy - 7.81% Energy Equipment & Services - 1.17% Dresser-Rand Group, Inc.* Halliburton Co. Newpark Resources, Inc.* Schlumberger Ltd. Superior Energy Services, Inc.* Unit Corp.* Oil, Gas & Consumable Fuels - 6.64% Anadarko Petroleum Corp. Apache Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips CONSOL Energy, Inc. Contango Oil & Gas Co. Crosstex Energy, Inc. Devon Energy Corp. Exxon Mobil Corp. Forest Oil Corp.* Green Plains Renewable Energy, Inc. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.* Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66 Southwestern Energy Co.* Spectra Energy Corp. Tesoro Corp. Valero Energy Corp. W&T Offshore, Inc. See Notes to Financial Statements. 29 ISI Strategy Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Shares Value COMMON STOCKS - 82.12% (continued) Energy - 7.81% (continued) Oil, Gas & Consumable Fuels - 6.64% (continued) Williams Cos., Inc. (The) $ Financials - 12.23% Capital Markets - 1.39% Bank of New York Mellon Corp. (The) BlackRock, Inc. 16 Charles Schwab Corp. (The) E*TRADE Financial Corp.* Goldman Sachs Group, Inc. (The) Invesco Ltd. Investment Technology Group, Inc.* Legg Mason, Inc. Morgan Stanley Raymond James Financial, Inc. State Street Corp. Commercial Banks - 2.61% BB&T Corp. Cullen/Frost Bankers, Inc. CVB Financial Corp. Enterprise Financial Services Corp. Fifth Third Bancorp FirstMerit Corp. MB Financial, Inc. Pinnacle Financial Partners, Inc.* PNC Financial Services Group, Inc. (The) Susquehanna Bancshares, Inc. SVB Financial Group* Trico Bancshares Union First Market Bankshares Corp. Commercial Banks - 2.61% (continued) United Community Banks, Inc.* $ US Bancorp Washington Trust Bancorp, Inc. Webster Financial Corp. Wells Fargo & Co. Consumer Finance - 0.95% American Express Co. Capital One Financial Corp. DFC Global Corp.* Discover Financial Services Diversified Financial Services - 2.02% Bank of America Corp. Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. MSCI, Inc.* NASDAQ OMX Group, Inc. (The) Resource America, Inc. - Class A Insurance - 4.04% Aflac, Inc. Allstate Corp. (The) American Equity Investment Life Holding Co. American Financial Group, Inc. American International Group, Inc. American National Insurance Co. Berkshire Hathaway, Inc. - Class B* Brown & Brown, Inc. Chubb Corp. (The) Cincinnati Financial Corp. See Notes to Financial Statements. 30 ISI Strategy Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Shares Value COMMON STOCKS - 82.12% (continued) Financials - 12.23% (continued) Insurance - 4.04% (continued) Employers Holdings, Inc. $ FBL Financial Group, Inc. - Class A Genworth Financial, Inc. - Class A* Loews Corp. PartnerRe Ltd. Principal Financial Group, Inc. Progressive Corp. (The) Protective Life Corp. RLI Corp. Unum Group Real Estate Investment Trusts - 0.58% American Tower Corp. FelCor Lodging Trust, Inc.* HCP, Inc. iStar Financial, Inc.* NorthStar Realty Finance Corp. Parkway Properties Inc. Potlatch Corp. - REIT Strategic Hotels & Resorts, Inc.* Ventas, Inc. Weyerhaeuser Co. Real Estate Management & Development - 0.36% CBRE Group, Inc. - Class A* Jones Lang LaSalle, Inc. Thrifts & Mortgage Finance - 0.28% Capitol Federal Financial, Inc. New York Community Bancorp, Inc. Rockville Financial, Inc. Health Care - 9.99% Biotechnology - 1.25% Amgen, Inc. $ Celgene Corp.* Gilead Sciences, Inc.* Halozyme Therapeutics, Inc.* InterMune, Inc.* Quintiles Transnational Holdings, Inc.* United Therapeutics Corp.* Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies - 1.16% Accuray, Inc.* Alere, Inc.* Baxter International, Inc. Boston Scientific Corp.* DENTSPLY International, Inc. Hologic, Inc.* Medtronic, Inc. STERIS Corp. West Pharmaceutical Services, Inc. Health Care Providers & Services - 3.01% AmerisourceBergen Corp. Community Health Systems, Inc. DaVita HealthCare Partners, Inc.* Emeritus Corp.* ExamWorks Group, Inc.* Express Scripts Holding Co.* HCA Holdings, Inc. Health Net, Inc.* HealthSouth Corp. Humana, Inc. Kindred Healthcare, Inc. Laboratory Corp. of America Holdings* LifePoint Hospitals, Inc.* See Notes to Financial Statements. 31 ISI Strategy Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Shares Value COMMON STOCKS - 82.12% (continued) Health Care - 9.99% (continued) Health Care Providers & Services - 3.01% (continued) Magellan Health Services, Inc.* $ McKesson Corp. Quest Diagnostics, Inc. Select Medical Holdings Corp. Team Health Holdings, Inc.* Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc. Health Care Technology - 0.03% Omnicell, Inc.* Life Sciences Tools & Services - 0.14% Thermo Fisher Scientific, Inc. Pharmaceuticals - 4.40% Abbott Laboratories AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Health Solutions, Inc.* Forest Laboratories, Inc.* Hospira, Inc.* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Nektar Therapeutics* Pfizer, Inc. Salix Pharmaceuticals Ltd.* Industrials - 9.57% Aerospace & Defense - 1.75% AAR Corp. Boeing Co. (The) Curtiss-Wright Corp. Aerospace & Defense - 1.75% (continued) Exelis, Inc. $ GenCorp, Inc.* Honeywell International, Inc. Huntington Ingalls Industries, Inc. Lockheed Martin Corp. Raytheon Co. Spirit Aerosystems Holdings, Inc. - Class A* United Technologies Corp. Air Freight & Logistics - 0.46% FedEx Corp. United Parcel Service, Inc. - Class B UTi Worldwide, Inc. Airlines - 0.84% Alaska Air Group, Inc. Delta Air Lines, Inc. Republic Airways Holdings, Inc.* United Continental Holdings, Inc.* US Airways Group, Inc.* Building Products - 0.17% Builders FirstSource, Inc.* Griffon Corp. Masco Corp. USG Corp.* Commercial Services & Supplies - 0.38% Iron Mountain, Inc. Republic Services, Inc. United Stationers, Inc. Waste Management, Inc. Construction & Engineering - 0.39% AECOM Technology Corp.* KBR, Inc. See Notes to Financial Statements. 32 ISI Strategy Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Shares Value COMMON STOCKS - 82.12% (continued) Industrials - 9.57% (continued) Construction & Engineering - 0.39% (continued) Tutor Perini Corp.* $ URS Corp. Electrical Equipment - 0.47% Babcock & Wilcox Co. (The) Emerson Electric Co. General Cable Corp. Industrial Conglomerates - 1.57% 3M Co. Danaher Corp. General Electric Co. Machinery - 2.03% Blount International, Inc.* Caterpillar, Inc. Deere & Co. Graco, Inc. Illinois Tool Works, Inc. ITT Corp. Joy Global, Inc. Meritor, Inc.* Mueller Industries, Inc. Navistar International Corp.* Rexnord Corp.* SPX Corp. Stanley Black & Decker, Inc. Timken Co. (The) Trinity Industries, Inc. Professional Services - 0.48% Dun & Bradstreet Corp. (The) Manpowergroup, Inc. Verisk Analytics, Inc. - Class A* Road & Rail - 0.63% Arkansas Best Corp. $ Avis Budget Group, Inc.* Hertz Global Holdings, Inc.* Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors - 0.40% GATX Corp. Watsco, Inc. WESCO International, Inc.* Information Technology - 13.98% Communications Equipment - 1.15% Black Box Corp. Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc. Comtech Telecommunications Corp. Harris Corp. Juniper Networks, Inc.* Motorola Solutions, Inc. NETGEAR, Inc.* QUALCOMM, Inc. Computers & Peripherals - 2.62% Apple, Inc. Diebold, Inc. EMC Corp. Hewlett-Packard Co. Lexmark International, Inc. - Class A NCR Corp.* Silicon Graphics International Corp.* Western Digital Corp. See Notes to Financial Statements. 33 ISI Strategy Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Shares Value COMMON STOCKS - 82.12% (continued) Information Technology - 13.98% (continued) Electronic Equipment, Instruments & Components - 0.73% Arrow Electronics, Inc.* $ Avnet, Inc. CTS Corp. Ingram Micro, Inc. - Class A* Insight Enterprises, Inc.* Itron, Inc.* Plexus Corp.* ScanSource, Inc.* Tech Data Corp.* TTM Technologies, Inc.* Vishay Intertechnology, Inc.* Internet Software & Services - 1.98% Akamai Technologies, Inc.* Brightcove, Inc.* Digital River, Inc.* Earthlink, Inc. Equinix, Inc.* Facebook, Inc. - Class A* Google, Inc. - Class A* j2 Global, Inc. Monster Worldwide, Inc.* VeriSign, Inc.* Web.com Group, Inc.* WebMD Health Corp.* IT Services - 2.90% Automatic Data Processing, Inc. CACI International, Inc. - Class A* Cardtronics, Inc.* Computer Sciences Corp. DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Global Payments, Inc. IT Services - 2.90% (continued) Heartland Payment Systems, Inc. $ iGATE Corp.* International Business Machines Corp. Leidos Holdings, Inc. MoneyGram International, Inc.* Unisys Corp.* Vantiv, Inc. - Class A* Visa, Inc. - Class A Western Union Co. (The) Office Electronics - 0.36% Xerox Corp. Semiconductors & Semiconductor Equipment - 1.87% Applied Micro Circuits Corp.* Atmel Corp.* Broadcom Corp. - Class A Cree, Inc.* Diodes, Inc.* First Solar, Inc.* Intel Corp. Lam Research Corp.* Marvell Technology Group Ltd. ON Semiconductor Corp.* PMC - Sierra, Inc.* Rambus, Inc.* Spansion, Inc. - Class A* Texas Instruments, Inc. TriQuint Semiconductor, Inc.* Software - 2.37% CA, Inc. Comverse, Inc.* Intuit, Inc. Microsoft Corp. Nuance Communications, Inc.* Oracle Corp. See Notes to Financial Statements. 34 ISI Strategy Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Shares Value COMMON STOCKS - 82.12% (continued) Information Technology - 13.98% (continued) Software - 2.37% (continued) Pegasystems, Inc. $ Rally Software Development Corp.* Rovi Corp.* Solera Holdings, Inc. Symantec Corp. Materials - 3.13% Chemicals - 1.42% Ashland, Inc. Cabot Corp. Cytec Industries, Inc. Dow Chemical Co. (The) EI du Pont de Nemours & Co. Ferro Corp.* Mosaic Co. (The) Olin Corp. OMNOVA Solutions, Inc.* Praxair, Inc. RPM International, Inc. W.R. Grace & Co.* Construction Materials - 0.07% Vulcan Materials Co. Containers & Packaging - 1.18% Ball Corp. Berry Plastics Group, Inc.* Crown Holdings, Inc.* Myers Industries, Inc. Owens-Illinois, Inc.* Sealed Air Corp. Silgan Holdings, Inc. Metals & Mining - 0.42% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Metals & Mining - 0.42% (continued) Newmont Mining Corp. $ Southern Copper Corp. Paper & Forest Products - 0.04% Wausau Paper Corp. Telecommunication Services - 2.26% Diversified Telecommunication Services - 1.96% AT&T, Inc. CenturyLink, Inc. Cincinnati Bell, Inc.* Consolidated Communications Holdings, Inc. General Communication, Inc. - Class A* Level 3 Communications, Inc.* tw telecom, Inc.* Verizon Communications, Inc. Wireless Telecommunication Services - 0.30% Crown Castle International Corp.* NTELOS Holdings Corp. SBA Communications Corp. - Class A* Sprint Corp.* Utilities - 2.01% Electric Utilities - 0.71% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. NextEra Energy, Inc. PPL Corp. Southern Co. (The) Xcel Energy, Inc. See Notes to Financial Statements. 35 ISI Strategy Fund, Inc. Schedule of Investments (continued) October 31, 2013 Security Shares Value COMMON STOCKS - 82.12% (continued) Utilities - 2.01% (continued) Gas Utilities - 0.29% AGL Resources, Inc. $ ONEOK, Inc. UGI Corp. Independent Power Producers & Energy Traders - 0.52% AES Corp. Multi-Utilities - 0.41% Alliant Energy Corp. Multi-Utilities - 0.41% (continued) CenterPoint Energy, Inc. $ Consolidated Edison, Inc. Dominion Resources, Inc. Sempra Energy Wisconsin Energy Corp. Water Utilities - 0.08% American Water Works Co., Inc. Total Common Stocks (Cost $53,067,075) $ Security Interest Rate Maturity Date Principal Amount Value U.S. TREASURY OBLIGATIONS - 17.91% U.S. Treasury Notes 0.250% 03/31/14 $ $ U.S. Treasury Notes 2.000% 01/31/16 U.S. Treasury Notes 1.000% 03/31/17 U.S. Treasury Notes 2.625% 08/15/20 U.S. Treasury Notes 1.750% 05/15/22 U.S. Treasury Bonds 8.125% 08/15/19 Total U.S. Treasury Obligations (Cost $15,493,863) $ Total Investments - 100.03% (Cost $68,560,938)** $ Liabilities in Excess of Other Assets - (0.03)% ) Net Assets - 100.00% $ * Non-income producing security. ** Cost for Federal income tax purposes is $68,637,148 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost is due to certain timing differences in the recognition of capital gains and losses under income tax regulations and accounting principles generally accepted in the United States. These timing differences are temporary in nature and are due to the tax deferral of losses on wash sales. See Notes to Financial Statements. 36 ISI Funds Statements of Assets and Liabilities October 31, 2013 Total Return U.S. Treasury Fund, Inc. Managed Municipal Fund, Inc. ASSETS Investments in securities: At cost $ $ At value (Note 1) $ $ Cash Interest receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Distributions payable Payable for capital shares redeemed Accrued distribution fees (Note 2) Accrued investment advisory fees (Note 2) Accrued transfer agent fees (Note 2) Accrued directors' fees (Note 2) Accrued administration fees (Note 2) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Distributions in excess of net investment income ) ) Accumulated net realized gains (losses) from security transactions (1
